710 S.E.2d 48 (2011)
STATE
v.
Ricky Dean JOHNSON.
No. 372P07-2.
Supreme Court of North Carolina.
June 15, 2011.
Ricky Dean Johnson, Smithfield, for Johnson, Ricky Dean.
Brandon L. Truman, Assistant Attorney General, for State of NC.
Rick Shaffer, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 18th of February 2011 by Defendant for Petition for Plain Error Review:
"Motion Dismissed by order of the Court in conference, this the 15th of June 2011."